DETAILED ACTION

1.	This Office action is responsive to the amendment filed 01/26/2022.  Claims 1-30 and 36 are cancelled. Claims 31-35 and 37-50 are present for examination.

2.	The amendment filed 01/26/2020 is objected to under 35 U.S.C. section 132 because it introduces new matter into the specification.  35 U.S.C. section 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 31, 40 and 45 now recite “wherein each dummy row is realized external to but physically close to each respective block…” however the present does not specifically discuss such a feature.  The specification ([0028]) recites “dummy row is physically realized close to the pertinent memory block” and ([0067]) recites “such a dummy row may also be in a dedicated portion of the memory array (e.g., not in one of the sub arrays coupled to the SoC)… the contents of this “external” row is invalidated…such an “external” row is located in a NAND memory”, however, this text appears to contradict the newly amended 
Applicant is required to cancel the new matter in the response to this Office action.

3.	Claims 31-35 and 37-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 31, 40 and 45 now recite “wherein each dummy row is realized external to but physically close to each respective block…” 

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 31-35 and 37-50 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yang et al. (US 2016/0342494).
	It is noted a broad reasonable interpretation of the present claims corresponding to a broad interpretation of Yang is discussed below.
31.	A non-volatile memory device including an array of memory cells with associated decoding and sensing circuitry and a memory controller (corresponds to the memory and controller of Fig 3), wherein the memory array comprises: 
a plurality of sub-arrays (corresponds to arrays 104); 
a plurality of memory blocks (corresponds to user blocks 312) in each sub-array; and 
(corresponds to any regular row) for each respective block for storing internal block variables of a reading phase and a known pattern (the Examiner contends any regular row in Yang (and in memory systems in general) stores variables and patterns of data generally found in data processing systems.  There is no claimed significance to the dummy row, variables or pattern.  That is, any row either dummy or not stores data.  It can be said stored data, variables, parameters etc. are used in read, write/erase functions for many different purposes and data generally is in the form of patterns which are known.), wherein each dummy row is realized external to but physically close to each respective block such that each dummy row is subject to the same drift due to temperature and aging of the non-volatile memory device (the claimed “dummy row” can correspond to any row given the claim language).


The remaining dependent claim features are expressly or inherently found in the applied art.  The claimed “comparing” is discussed at [0034], [0042], [0058], [0059] and throughout Yang.  Adjustments can be made to operating parameters (e.g. read voltages) and modifying trim levels or voltage distribution levels of blocks, see [0021], [0048] and [0057]-[0059].  If error is found after comparing the known pattern with a stored pattern (see [0042] and [0063]) a block may be relocated (or swapped) based on analysis (see [0067], [0068],[0070]).
Given the same broad interpretation of both the presently claimed invention and applied art it is reasonable to believe that read out variables/parameters (data) are used during a reading phase (i.e. data processing or used to read out subsequent data if for example, the variables/parameters (data) are address data (pointer) to another memory location or data to control voltages within the memory system).	
	

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 31-35 and 37-50 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342494) in view of  Falik (US 7,296,124).
	Here again, a broad reasonable interpretation of the present claims is used, however, a narrower interpretation of Yang is presented.  
31.	A non-volatile memory device including an array of memory cells with associated decoding and sensing circuitry and a memory controller (corresponds to the memory and controller of Fig 3, see Yang), wherein the memory array comprises: 
(corresponds to arrays 104, see Yang); 
a plurality of memory blocks (corresponds to user blocks 312, see Yang) in each sub-array; and 
a dummy row (corresponds to dummy wordline (DW)/row, see Fig. 5 or “a particular representative wordline of the block”, see Yang [0022]) for each respective block for storing internal block variables of a reading phase (corresponds to “the IB is intended mainly for storing auxiliary data…(such as parameters and control-or configuration data…) as well as system parameters, set at manufacturing time; in some cases it may be used by the FD itself (e.g., for storing error locations or contents locking defaults”, see Falik col 14, lines 27-63, Fig. 4A element 77) and a known pattern (corresponds to “known data pattern onto one or more dummy wordlines”, see throughout Yang), wherein each dummy row is realized external to but physically close to each respective block such that each dummy row is subject to the same drift due to temperature and aging of the (the claimed “dummy row” can correspond to the dummy row of Yang)
	However, the claimed “storing internal block variables of a reading phase” is not discussed in Yang as being stored along with a known pattern on the dummy row.
	Falik is presented as teaching a non-volatile Flash memory device having an information block (IB) 77 (see Fig 4A, col. 14, lines 27-63) for storing parameters, control, configuration data and system parameters set at manufacturing time. The information block 77 is stored on one or more pages along a row as shown in figure 4A.
	Because storing parameters/variables within a page or pages on a row used in the read/program/erase of non-volatile Flash memory is well known as demonstrated by Falik to improve performance, it would have been obvious to use such a scheme to maintain the parameters/variables and known pattern of Yang on a designated row (e.g. dummy row) of pages.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.

The remaining dependent claim features are expressly or inherently found in the applied art.  The claimed “comparing” is discussed at [0034], [0042], [0058], [0059] and throughout Yang.  Adjustments can be made to operating parameters (e.g. read voltages) and modifying trim levels or voltage distribution levels of blocks, see [0021], [0048] and [0057]-[0059].  If error is found after comparing the known pattern with a stored pattern (see [0042] and [0063]) a block may be relocated (or swapped) based on analysis (see [0067], [0068],[0070]).
Given the same broad interpretation of both the presently claimed invention and applied art it is reasonable to believe that read out variables/parameters (data) are used during a reading phase (i.e. data processing or used to read out subsequent data if for example, the variables/parameters (data) are address data (pointer) to another memory location or data to control voltages within the memory system).



	Applicant should consider the rejections above given the newly amended claim language.  

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

10.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450


or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  


/JOHN A LANE/
Primary Examiner, Art Unit 2139